Sanders, J.
(concurring) — I agree with the majority’s result on the facts, but not its conclusion that res judicata bars appellant’s recall petition.
Res judicata bars a subsequent action only if that action has a concurrence of identity in four respects: “(1) subject matter; (2) cause of action; (3) persons and parties; and (4) the quality of the persons for or against whom the claim is made.” Snyder v. Munro, 106 Wn.2d 380, 383, 721 P.2d 962 (1986) (citing Rains v. State, 100 Wn.2d 660, 663, 674 P.2d 165 (1983)). If any single requirement is lacking the doctrine does not apply. International Bhd. of Pulp, Sulphite & Paper Mill Workers v. Delaney, 73 Wn.2d 956, 960, 442 P.2d 250 (1968), cited in Snyder, 106 Wn.2d at 383. As we held:
A judgment is not res judicata nor is one collaterallyestopped by judgment in a later case if there is no identity or privity of parties in the same antagonistic relation as in the decided action. An estoppel must be mutual and cannot apply for or against a stranger to a judgment since a stranger’s rights cannot be determined in his absence from the controversy.
Bordeaux v. Ingersoll Rand Co., 71 Wn.2d 392, 396, 429 P.2d 207 (1967) (quoting Owens v. Kuro, 56 Wn.2d 564, 567, 354 P.2d 696 (1960) (citations omitted) and citing Rufener v. Scott, 46 Wn.2d 240, 280 P.2d 253 (1955)). Here that identity of parties is lacking.
The majority relies on Snyder, 106 Wn.2d 380, to support its claim that strict identity of parties is not required for Bennett to be barred by res judicata. Majority at 261-62. I disagree. In Snyder this court held a subsequent suit brought by parties identified “as registered voters in one of the four districts at issue and as members of a ‘political party or group’ against which the legislative redistricting act discriminates” was barred by res judicata. Snyder, 106 Wn.2d at 384. However, the first suit was brought by “the acknowledged heads of the major political parties in *269Washington state and several state officials (including Secretary of State, Lieutenant Governor, and Attorney General),” id., who were in privity with the parties in the second suit.
Observing that Dale Washam previously filed three recall petitions which were later dismissed as insufficient, In re Recall of Pearsall-Stipek, 129 Wn.2d 399, 918 P.2d 493 (1996), the majority then cites Snyder for the proposition that one citizen in privity with another may be subject to the res judicata bar. While such is no doubt true in the abstract, there is no evidence which demonstrates privity here. Rather, this record reflects no connection between these two citizens beyond a similar desire that Ms. Pearsall-Stipek be recalled for the same or similar reasons. However that alone is insufficient to establish the identity, or privity, of parties as required by the doctrine. I therefore conclude res judicata does not bar Bennett’s recall petition but agree his allegations are legally insufficient.
Alexander, J., concurs with Sanders, J.